Citation Nr: 1633067	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1989 to November 1992, with additional service from August 1988 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Indianapolis, Indiana has jurisdiction over the appeal.

The Board remanded the claim in September 2013 and then denied the claim in June 2015.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, the Court vacated the Board's decision and remanded the matter for compliance with the terms of a Joint Motion for Remand (JMR) filed by the parties.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June 2015 Board decision denied the service connection claim after considering in the first instance lay statements that were submitted in May 2015 without a waiver.  These lay statements from the Veteran's friends discussed his psychiatric symptoms immediately after service.  In accordance with the terms of the JMR, this claim must be remanded in order for the AOJ to review the lay statements in the first instance. 

Moreover, the JMR discussed how "these statements provided information about first-hand observation" of the Veteran's symptoms and how these statements should have been returned to "the RO to determine whether a new or addendum opinion should be obtained to consider this evidence of psychiatric symptoms of depression prior to 1993."  
Accordingly, the case is REMANDED for the following action:

1.  Review the lay statements submitted in May 2015, detailing evidence of psychiatric symptoms prior to 1993, and determine if an addendum opinion is warranted.  In this regard, please note that in July 2016 Written Brief Presentation, the Veteran's representative asserts that the January 2014 VA examination report is inadequate, as the examiner did not fully consider the Veteran's contentions that his psychiatric symptoms began during service, and that an additional medical opinion should be obtained in order to consider the newly submitted 2015 lay statements that discuss observations from the Veteran's friends regarding his behavior upon return from service.  

2.  Then, after taking any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded the applicable opportunity to respond before returning the case to the Board.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

